 In the Matter Of FORD MOTOR COMPANY (RIVER -ROUGE PLANT)'andUNITED PROTECTIVE WORKERS OF AMERICA, LOCAL No. I 'CaseNo. R-41759-DecidedFebruary15,1943Practice and Procedure:petitiondismissedwhen unit proposedby petitioner wasfound inappropriate and union made an insubstantialshowing ofrepresenta-tion in an appropriate unit.Mr. I. A. CapizziandMr. Malcolm R. Denise,of Detroit, Mich.,for the Company.Mr. Daniel R. Foley,of Detroit, Mich., for, ,the Union.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly filed by the United Protective Workers ofAmerica, Local No. 1, herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Ford Motor Company (River Rouge Plant), Dearborn,Michigan, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeMax Rotenberg, Trial Examiner. Said hearing was held at Detroit,Michigan, on January 12 and 13, 1943.The Company and the Unionappeared, partidipated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to, introduceevidence bearing on the issues.'At the beginning of the hearingthe Company filed a written motion to dismiss the petition on thegrounds that (1) the subject matter is not within the jurisdiction ofthe' Board, (2) the Union` is not a representative of the employeeswithin the meaning of the Act, (3) the bargaining unit alleged inthe\petition does not constitute an appropriate unit, (4) the persons'After the hearing closed,a petition to intervene was filed with the Board,on January29, 1943, by Plant Protection AssociationOn February 10, 1943,the Union filed with theBoard a petition to deny interventionOn February 12, 1943, the Plant, Protection Asso-ciation filed with the Board an answer to the petition to'.deny intervention.In view ofour finding hereinafter set forth,the petition to intervene is hereby denied.47 N. L.R B., No. 77.,596 FORD MOTOR COMPANY, (RIVER ROUGE PLANT)597.referred to in the petition are not employees within the meaning ofthe Act, and (5) the persons referred to in the petition are personssubject to, or about to become subject to military law during theperiod of their employment and, therefore, may not be certified by,the Board as an appropriate unit or bargain' collectively under theAct.The Tiial Examiner referred the'motion to the Board.Forreasons appearing below, the motion is hereby granted.The Com-pany also'filed an offer of proof in support of its motion to dismissin which,inter alia,the Company alleged that the Union is not alabor organization but is a sham organization, in reality a part ofUnited Automobile, Aircraft, and Agricultural Implement Workersof America (UAW-CIO), and that ' the Union was created by theUAW-CIO to circumvent a contract, dated November 4, 1942, inwhich the UAW-CIO is recognized as the statutory representativeof the production and maintenance employees at the Company'splants, excluding,inter alia,the plant-protection employees whom theUAW-CIO agreed not to organize. The Trial Examiner rejectedthe offer of proof. In view of our finding hereinafter set forth, wedeem it unnecessary to make a determination of this contention.TheTrial Examiner's rulings made at the hearing are' free from prejudi-cial error and are hereby affrmed.'On January 22, 1943, the Company filed a brief which the Boardhas considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYFord Motor Company is a Delaware corporation having its princi-pal executive offices at Dearborn, Michigan.Until February 1942°itwas principally engaged in the manufacture, assembly, sale, anddistribution of automobiles and automobile trucks and various typesof automobile parts and accessories.The Company owns, operates,and maintains assembly plants in many States throughout the coun-try.The plant involved in this proceeding is the River Rouge plant.Since February 1942 the Company has been and is now engaged atall of its plants in Detroit, Highland Park, and Dearborn, Michigan,and at its new plant, known as the Willow Run Bomber plant situ-ated near the city of Ypsilanti, Michigan, principally in the manu-facture and/or assembly of ordnance and other materials for thearmed services of the United' States.Not less than 10 percent, andvarying as high as 80 percent, in value of the productive materials,including fabricated and partially.'fabricated articles, used in themanufacturing or assembly operation conducted in the above-men- 1'598DECISIONSOF' NATIONAL LABOR RELATIONS BOARDtioned' plants, the total value of which exceeds $1,000,000 monthly, isshipped to the, said, plants from, points outside the State of Michigan.The Company concedes that it is engagedin commercewithin themeaning ofthe National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Protective,Workers of America, Local No. 1, -is a labororganization admitting to membership plant-protection employeesof the Company.III.THE ALLEGED QUESTION CONCERNING REPRESENTATIONOn November, 25, 1942, the Union sent a letter to the Companystating that it represented a majority of the employees in an allegedappropriate unit and that it desired to be recognized as the exclusiverepresentative of such,employees.The receipt of the letter wasacknowledged by the Company, but-it made no further reply to therequests of the Union...The, parties are in agreement that if the Board finds any unitappropriate, the unit should comprise all plant-protection or service-department employees, including firemen, at the Company's RiverRouge plant, Dearborn, Michigan, but excluding all clerks, supervisoryemployees, lobby clerks, switchboard operators, drivers, and confi-dential investigators.The parties are in disagreement, however, asto whether the employees in the Aircraft and Administration build-ings, and the Rotunda should. be included or excluded.The Unionwould exclude and the Company include the employees in the Air-craft building;with respect to, the employees in the Administrationbuilding and the Rotunda, the Union would include and the Companyexclude them.The River Rouge plant of the Company consists of numerous build-ings, among them the Aircraft and Administration buildings and the,Rotunda.The plant-protection employees in the Aircraft buildinghave the same responsibilities and duties, are'subject to the same rules,'discipline and supervision, and receive the same rates of pay as thoseof the other plant-protection employees of, the River Rouge plant.Generally the working conditions of these employees are the same.The Administration building and the Rotunda, on -the other hand, arenot engaged in any manufacturing and the Administration buildinghouses the offices and the executive personnel for the entire Fordoperations.The plant-protection employees in the Administrationbuilding and the Rotunda have no regular beats,,are not interchangedwith the plant-protection employees in the other buildings of theplant, are under the separate supervision of the building superinten- FORDMOTOR COMPANY (RIVER ROUGEPLANT)599dent of the Administration building, and further, engage in miscel-laneous duties in addition to plant-protection work.These duties con-sistof directing, visitors to. the various= offices, doing, clerical- work,checking cars in the parking lots, and working on the tire and gasrationing board.Without discussing in detail the groups in issue and without mak-ing a final determination of the unit, it is clear that the nature ofthe work of the employees in the Aircraft building, whom the Unionseeks to exclude, is' indistinguishable from that of the group it seeksto include, and that the former employees should therefore not be ex-cluded from the unit.With respect to the employees in the Administration building andthe Rotunda, on the basis of the present record, we are of the opinionthat they properly should be ' excluded from it unit of other plant-protection employees of the River Rouge plant.Not only is the Union's claimed unit inappropriate, but it has notmade a substantial showing of representation in an appropriate unit.The Union submitted a total of 274 authorization cards, of which 204bear apparently genuine signatures of persons appearing on a list,submitted by the Company, of names of persons it alleges to be inthe unit claimed to be appropriate by the Union.This list, whichis current as of the date of the hearing, contains 881 names as follows :713 who the Company and the Union agree should be in the unit;155 in the Aircraft building; and 13 in the Administration buildingand the Rotunda.None of the cards submitted by the Union con-tained names which were on the list of Aircraft and Administrationbuildings. and Rotunda, employees.With the inclusion of the em-ployees in the Aircraft building, the representation showing of theUnion is not substantial.Since the unit proposed by the Union is inappropriate, and sincethe Union has not presented evidence indicating that it represents asubstantial number of employees in an appropriate unit, we herebysustain the Company's motion to dismiss the petition.ORDERUpon the basis of the above findings of fact and the entire recordin the case, the National Labor Relations Board hereby orders that thepetition for investigation and certification of representatives of em-,ployees of Ford Motor Company (River Rouge Plant), Dearborn,Michigan, filed by United Protective Workers of America, Local No.1, be, and it hereby is, dismissed.'